Sweeney, C.J.
¶36 I see those factual disputes as follows:
*968Concerted Action
¶37 Shirley Bader, Mark Johnson, Beverly Nunn, Jami Smith, Margaret Clark, and Valerie Bruck sent a letter to the Nova Services Board of Directors (Board). Clerk’s Papers (CP) at 79. The letter stated that the workplace conditions were “worse than ever” after the terminations of Ken Briggs and Judy Robertson. Id. The letter demanded the immediate removal of Linda Brennan and the immediate reinstatement of Mr. Briggs and Ms. Robertson. Id. It also demanded that the Board respond with a plan of action or the employees would walk off the job. Id. The letter stated the employees would not return until the Board took action. Id.
¶38 The Board did not respond to the letter, and the employees walked off the job. Id. at 184. Ms. Brennan treated the letter as a group resignation. Id. at 62.
¶39 The employees’ conduct in joining together to send a letter to the Board, and in walking off the job, was to protest the discharge of their fellow employees. United Merchants & Mfrs., Inc. v. Nat’l Labor Relations Bd., 554 F.2d 1276, 1278 (4th Cir. 1977). This is a protected “concerted activity.” RCW 49.32.020; United Merchants, 554 F.2d at 1278. And these employees were terminated for that concerted action. Or at least, they have raised an issue of fact as to whether they were wrongfully terminated for that concerted action.
Managerial Status
¶40 Nova Services argues several of the employees are exempt from the protections in RCW 49.32.020 since they are managerial employees. Mr. Briggs responds that Nova Services provides no basis for its assertion that he is ah exempt managerial employee. He further argues that even if Nova Services did classify him as a managerial employee, there is no evidence to show he was properly classified.
¶41 Managerial employees are excluded from the statutory protections of the National Labor Relations Act (Act) (federal counterpart to RCW 49.32.020). 29 U.S.C. §§ 157-*969-58; RCW 49.32.020; Nat’l Labor Relations Bd. v. Health Care & Ret. Corp. of Am., 511 U.S. 571, 576-77, 114 S. Ct. 1778, 128 L. Ed. 2d 586 (1994). The Court defines managerial employees as “those who ‘formulate and effectuate management policies by expressing and making operative the decisions of their employer.’ ” Health Care & Ret. Corp., 511 U.S. at 576 (quoting Nat’l Labor Relations Bd. v. Bell Aerospace Co. Div. of Textron, Inc., 416 U.S. 267, 288, 94 S. Ct. 1757, 40 L. Ed. 2d 134 (1974)). An employee’s title is not determinative of his or her classification under the Act. Bell Aerospace Co., 416 U.S. at 290. Additional information is required, such as the employee’s “actual job responsibilities, authority, and relationship to management.” Id. at 290 n.19.
¶42 This issue was not addressed in the trial court.
¶43 Mr. Briggs contends Nova Services terminated him and the other employees in retaliation for joining together to make complaints to the Board — again, a statutorily protected activity.
¶44 They must show the following for a claim for retaliation: statutorily protected activity, an adverse employment action, and a causal link between the employee’s activity and the employer’s adverse action. Francom v. Costco Wholesale Corp., 98 Wn. App. 845, 861-62, 991 P.2d 1182 (2000).
¶45 Mr. Johnson, Ms. Nunn, Ms. Smith, Ms. Clark, and Ms. Bruck engaged in a protected activity when they sent the July 15, 2004 letter. Ms. Brennan considered the employees to have resigned when they walked off the job in response to the Board’s failure to respond to the demands in their letter. There is then a sufficient causal link between the employees’ activities and the employer’s actions. Id. The question of fact here is whether any of the employees are excluded from the statutory protections under RCW 49.32.020 due to their employment status. See Health Care & Ret. Corp., 511 U.S. at 576.
¶46 I would reverse and remand for trial on these fact questions.